NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted June 22, 2018 
                                   Decided June 25, 2018 
                                               
                                           Before 
 
                           FRANK H. EASTERBROOK, Circuit Judge 
                        
                           AMY C. BARRETT, Circuit Judge   
                        
                           MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐3346 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Central District of Illinois. 
                                                   
      v.                                          No. 11‐20050‐01 
                                                   
DERRICK BARBER,                                   Colin S. Bruce, 
      Defendant‐Appellant.                        Judge. 
 
                                         O R D E R 

        Derrick Barber pleaded guilty to conspiring to distribute and possessing with 
intent to distribute five grams or more of crack cocaine, a Class B felony. See 21 U.S.C. 
§§ 841(a)(1), (b)(1)(B)(iii) (2002), 846; 18 U.S.C. § 3559(a)(2). In June 2010, while he was 
serving his five‐year term of supervised release for that crime, police arrested him for 
possessing a controlled substance. He was released on bond, and over the next few 
months, local police officers and federal agents conducted four controlled buys of crack 
cocaine from him. Barber pleaded guilty in state court to one count of delivery of a 
controlled substance, 720 ILCS 570/401(d)(i), and was sentenced to twelve years in 
Illinois prison. In addition, his federal probation officer petitioned the district court to 
revoke his supervised release. At the revocation hearing, Barber admitted that he 
No. 17‐3346                                                                           Page 2 
 
violated the state law. The judge revoked Barber’s supervision and imposed a 
three‐year term of imprisonment and no supervised release, see 18 U.S.C. §§ 3583(e)(3), 
(g)(1). Barber filed a notice of appeal, but his appointed counsel asserts that the appeal 
is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). 

       There is no Sixth Amendment right to counsel during revocation proceedings. 
See United States v. Jones, 861 F.3d 687, 690 (7th Cir. 2017). And because Barber pleaded 
guilty to delivering a controlled substance and does not offer a complex mitigating 
argument, the Fifth Amendment also does not entitle Barber to counsel. See Gagnon v. 
Scarpelli, 411 U.S. 778, 790 (1973); United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). 
Thus we do not need to observe the Anders safeguards when reviewing his attorney’s 
motion to withdraw. Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987). Still, we apply 
the Anders framework here as a matter of practice. Brown, 823 F.3d at 394. Barber has not 
responded to counsel’s motion to withdraw. See CIR. R. 51(b). Counsel’s brief explains 
the nature of the case and addresses the issues that likely would be raised in this type of 
appeal. Her analysis appears adequate, so we limit our review to the subjects she 
discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   

       Counsel first considers challenging the decision to revoke Barber’s supervised 
release. She tells us that the judge understated the state charge to which Barber pled 
guilty and that the judge did not discuss Barber’s possible sentence before Barber 
admitted his violation, and so arguably the admission was not knowing and voluntary. 
United States v. LeBlanc, 175 F.3d 511, 517 (7th Cir. 1999). But it would be frivolous to 
argue that the error, if any, was not harmless. A judge must revoke supervised release 
when the supervisee possessed a controlled substance. 18 U.S.C. § 3553(g)(1); 
United States v. Jones, 774 F.3d 399, 403–04 (7th Cir. 2014). Barber pleaded guilty to 
selling crack cocaine, an offense that encompasses possession. People v. Sharpe, 
839 N.E.2d 492, 501–02 (Ill. 2005); People v. Coleman, 909 N.E.2d 952, 965 (Ill. App. Ct. 
2009). His state‐court conviction required the revocation of his supervised release 
whether or not he admitted in federal court that he possessed drugs. United States v. 
Huusko, 275 F.3d 600, 602 (7th Cir. 2001). 

       Counsel next considers, but appropriately rejects, a challenge to the calculated 
policy‐statement range of imprisonment for Barber’s violation. Barber committed a 
Grade A violation of his supervised‐release conditions when he committed a 
controlled‐substance offense punishable by more than one year of imprisonment. 
See U.S.S.G. § 7B1.1(a)(1)(ii). Based on a Grade A violation and a criminal history 
No. 17‐3346                                                                              Page 3 
 
category of V, limited by the statutory maximum for his original Class B offense, the 
judge correctly concluded that the applicable policy‐statement range was 30 to 
36 months’ imprisonment. 18 U.S.C. § 3583(e)(3); U.S.S.G. § 7B1.4(a). The judge then 
stated that he could impose “up to five years of supervised release, minus any term of 
imprisonment that was imposed upon revocation.” In fact the judge could have 
imposed a term of supervised release up to the statutory maximum for the underlying 
offense—life—minus any term of imprisonment imposed on revocation. 18 U.S.C. 
§ 3583(h); Jones, 774 F.3d at 402; see also United States v. Shorty, 159 F.3d 312, 315–16 n.6 
(7th Cir. 1998) (observing § 841(b)(1) subsections set a “floor requirement” for term of 
supervised release, “leaving the ceiling open, closed only by a defendant’s death”). No 
matter; if the judge erred, it was by considering too low a maximum term before 
imposing no additional supervised release.   

       Counsel then evaluates whether she could challenge the procedural 
reasonableness of the sentence. She first assesses whether the judge adequately 
addressed Barber’s principal mitigating arguments. Barber asked the judge to order 
supervised release instead of imprisonment because he was not able to take advantage 
of rehabilitation programs while in state custody due to a federal detainer, but the judge 
noted that Barber distributed drugs while on bond and concluded that there was “no 
reason in the record … to say that [Barber was] going to succeed if … on supervised 
release.” Barber also said that he already had been in Illinois prison for five years and 
asked for lenience and a concurrent sentence. But the Sentencing Guidelines 
recommend that a sentence imposed at revocation run consecutively to other sentences, 
and the judge said that Barber’s conduct provided no reason to depart from the 
recommendation. See U.S.S.G. § 7B1.3(f); United States v. Peterson, 852 F.3d 629, 631 
(7th Cir. 2017). Counsel also notes that the judge discussed the sentencing factors in 
18 U.S.C. § 3553(a) when providing his reasons for the sentence he ultimately imposed. 
See 18 U.S.C. § 3583(e). Therefore, we agree with counsel that a procedural 
reasonableness challenge would be frivolous.   

       Finally, counsel dismisses a challenge to the substantive reasonableness of the 
sentence. Sentences within the policy‐statement range are presumed reasonable on 
appeal. Jones, 774 F.3d at 404. The judge imposed a three‐year sentence (within the 
policy‐statement range) to run consecutively with his state sentence (as the Guidelines 
recommend), and thus the sentence is presumed reasonable. He also explained the 
sentence with reference to the § 3553(a) factors. He said that Barber “catastrophically 
defied [his] supervised release,” suggested that Barber “just didn’t care,” and 
hypothesized that Barber would fail if he were on supervised release again. The judge’s 
No. 17‐3346                                                                          Page 4 
 
reasoning touched on the nature and circumstances of the offense and the history and 
characteristics of the defendant, as well as the need to promote respect for the law and 
to deter Barber from future criminal conduct. See United States v. Jenkins, 850 F.3d 912, 
922–23 (7th Cir. 2017) (stating judges must discuss but need not “tick off” § 3553(a) 
factors). Counsel therefore sees no way to rebut the presumption of substantive 
reasonableness, and we agree that an appeal on that ground would be frivolous.   

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.